                                                                               •FILE©
                                                                        U.S. DISTRICT CeURT
                                                                           BRUNSWICK DIV.
                ^nttetr States; IBtsitrttt Court
                                                                        7119 n^r 23 PH |: 33
         for tfie ^outliem IBiotrict of (ileoruta
                                              CLERK
                   ^abannal)l^tbtOton         SO. DiST."OF GA.


JOAQUIN MENDEZ HERNANDEZ,


      Movant,


V.                                                 CR413-004
                                                   CV419-204

UNITED STATES OF AMERICA,


      Respondent.



                                     ORDER


      After   a   careful,   de    novo   review   of   the     file,    the    Court

concurs with the Magistrate Judge's Report and Recommendation,

to which no objections have been filed.^             Accordingly, the Report

and   Recommendation    of   the   Magistrate      Judge   is    ADOPTED       as   the

opinion of the Court.

      SO ORDERED this                day of December/ 1019.




                                     HON. iASA GODBEY WOOD, JUDGE
                                     UNIT^ STATES DISTRICT COURT
                                     SOUraERN DISTRICT OF GEORGIA




^ Movant filed a document captioned as an objection. Doc. 945.
Despite the caption, it was a request for an additional sixty
days to file a substantive objection. Since the requested sixty
days have passed without any objection, the requested extension
is moot.
